United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 2, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-50754
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

JOSE LUIS PEREZ-SERANO

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 2:04-CR-115-1-WWJ
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and PRADO, Circuit
Judges.

PER CURIAM:*

     Jose Luis Perez-Serano (Perez) appeals the sentence he

received after he pleaded guilty to illegal reentry.     Perez’s

argument that the sentencing provisions in 8 U.S.C. § 1326(a) and

(b) are unconstitutional is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224 (1998).    See Apprendi v. New Jersey,

530 U.S. at 466 (2000); United States v. Dabeit, 231 F.3d 979,

984 (5th Cir. 2000); see also Shepard v. United States, 125

S. Ct. 1254, 1262 (2005).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-50754
                               -2-

     The parties agree that the district court committed error

that is plain when it enhanced Perez’s sentence based on facts

that were not found by a jury or admitted by Perez and when it

sentenced Perez using Guidelines that it believed were mandatory.

See United States v. Mares, 402 F.3d 511, 520-21 (5th Cir. 2005),

petition for cert. filed (U.S. Mar. 31, 2005) (No. 04-9517);

United States v. Valenzuela-Quevedo, ___ F.3d ___, No. 03-41754,

2005 WL 941353 at *4 (5th Cir. Apr. 25, 2005).   Perez, however,

fails to meet his burden of showing that the district court’s

error affected his substantial rights.   See Valenzeuela-Quevedo ,

2005 WL 941353 at *4; see also Mares, 402 F.3d at 521.

Therefore, the district court’s sentence is AFFIRMED.